SM Energy /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         July 1, 2013

                                    No. 04-12-00772-CV

   W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
                    Davies Family Trust and Frederick Jackson Bell Jr., et al.,
                                          Appellants

                                              v.

                                 SM ENERGY COMPANY,
                                       Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CVQ001903 D3
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                       ORDER
    Appellant's first unopposed motion for extension of time to file reply brief is hereby
GRANTED. Appellant's reply brief is due on or before July 26, 2013.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court